Citation Nr: 1109941	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a left eye surgery, to include left eye droop.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in May 2009.

The Veteran testified at a Board hearing in December 2010.  The transcript of this hearing is of record.

The Board has expanded the issue on appeal to contemplate to full breadth of the Veteran's claim.  The Veteran seeks VA compensation for residuals of his left eye surgery, including but not necessarily limited to left eye droop.  The Board has rephrased the issue accordingly, as presented above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that there are outstanding pertinent private treatment records.  At the December 2010 Board hearing, the Veteran testified that he consulted with a private medical doctor, identified as Dr. Barry Scarborough (the phonetic spelling in the hearing transcript), concerning the left eye surgery that is the subject of this appeal.  The Veteran testified that this doctor opined, prior to the left eye surgery, that the surgery was not medically necessary/advisable.  The Veteran also testified that following the surgery, this same doctor discovered scar tissue residuals of the surgery in the back of the Veteran's left eye; such scar tissue could constitute an additional disability residual of the surgery, and could be pertinent to this claim.  The Veteran expressed that this doctor's medical records could potentially be relevant to his contentions, and a motion was granted to hold the record open for 60 days following the hearing to allow the Veteran to attempt to obtain and submit the medical records from this doctor.  However, the Veteran has not submitted the discussed records; the records do not otherwise appear to be of record.

The December 2010 Board hearing transcript documents discussion that, due to the medical opinion and potentially pertinent medical findings that may be contained in the medical records of the Veteran's treatment at this doctor's office, the records could be critical to this claim and the Board must make an attempt to obtain those records.  The Board has a duty to assist the Veteran in obtaining his private medical records.  38 C.F.R. § 3.159(c)(1).  Therefore, a remand is necessary to assist the Veteran in determining the availability of and attempting to obtain any outstanding pertinent private medical records.

Additionally, the Board notes that under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The Veteran should be provided with appropriate notice in connection with his claim of entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a left eye surgery, to include left eye droop.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish VCAA notice to the Veteran regarding his claim of entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a left eye surgery, to include left eye droop.

2.  Action should be taken to contact the Veteran to obtain appropriate consent to the release of his medical records from the private medical care provider, identified in the Board hearing transcript as Dr. Barry Scarborough (phonetic spelling), who has treated and provided consultation concerning the Veteran's left eye disability.  If the Veteran responds, the RO/AMC should take appropriate action to request the private treatment records.

3.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a left eye surgery, to include left eye droop.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


